200 F.2d 561
PARTMAR CORPORATION and Fanchon & Marco, Inc., Appellants,v.PARAMOUNT PICTURES THEATRES CORPORATION and ParamountPictures, Inc., Appellees.
No. 13113.
United States Court of Appeals Ninth Circuit.
Dec. 16, 1952.

Macfarlane, Schaefer & Haun, Henry Schaefer, Jr., William Gamble and James H. Arthur, Los Angeles, Cal., Russell Hardy, Washington, D.C., for appellants.
O'Mclveny & Myers, Jackson W. Chance and Rodney K. Potter, Los Angeles, Cal., for appellees.
Before STEPHENS, BONE, and POPE, Circuit Judges.
PER CURIAM.


1
The Honorable Harry C. Westover, United States District Judge, has thoroughly discussed the issues of the above entitled case in an opinion printed in 97 F.Supp. 552, and we affirm the judgment for the reasons given therein.


2
Affirmed.